Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-12 are pending.
Response to Arguments
Amendments and remarks are noted and the claim(s) are no longer being interpreted under 35 USC 112(f).
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically amendments have substantially changed the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claim(s) are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0379431) in view of Park et al. (US 2015/0215906) (hereinafter Park 906) in view of Belleschi et al. (US 2019/0116467).
For claim 10, Park teaches: A terminal (see at least 0547-0549, UEs may comprise processor/memory) comprising:
a receiver that receives a downlink (DL) control channel (see at least 0166-0167 and 0293, UE may receive PDCCH/EPDCCH, comprising DL control channel); and
a processor that controls reception of the DL control channel, based on quasi co-location of a synchronization signal block and a demodulation reference signal antenna port of the DL control channel (see at least 0293-0294, UE may try to receive DMRS-based PDSCH/EPDCCH using a QCL assumption (0151, QCL between RS ports may be defined) between the DMRS and another signal, which may be BRS/PSS/SSS (0141 and 0258, synchronization signals comprise an SS block)).
 Park does not explicitly teach: …monitors a common search space, or: the DL control channel detected in the common search space.  Park 906 from an analogous art teaches receiving control channel in a common search space (see at least 0189 and 0387, PDCCH may be sent in either common or UE-specific search spaces).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Park 906 to the system of Park, so the DL control channel is monitored/detected in common search space, as suggested by Park 906.  The motivation would have been to facilitate downlink control data reception by defining well known common CCE locations to convey PDCCHs.
Park does not explicitly teach: …which is configured by Master Information Block (MIB).  Belleschi from an analogous art teaches receiving QCL configuration may be received in MIB signaling (see at least 0076, 0080, QCL assumption may be carried in broadcast control signaling such as a MIB and/or SIB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Belleschi to the system of Park, Park 906, so the QCL information may be configured/received via a MIB signaling, as suggested by Belleschi.  The motivation would have been to facilitate configuration signaling by adapting a well known broadcast channel to convey QCL data to UEs e.g. RRC idle UEs (Belleschi 0040, 0080).
For claim 11, Park, Park 906, Belleschi teach claim 10, Park further teaches: wherein the receiver receives downlink control information (DCI) used for scheduling of a DL data channel (see at least 0167-0168, PDCCH DCI format may indicate PDSCH resource mapping parameters (also see table 4, DCI used to schedule RS and PDSCH)), and the processor controls reception of the DL data channel based on quasi co-location of a demodulation reference signal antenna port of the DL data channel and one of CSI-RS resources (see at least 0293-0294, UE may try to receive DMRS-based PDSCH/EPDCCH using a QCL assumption (0151, QCL between RS ports may be defined) between the DMRS and another signal, which may be CSI-RS resource(s)), Park 906 further teaches: …CSI resources indicated by the DCI (see at least 0284, DMRS and CSI-RS resources may be indicated through DCI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Park 906 to the system of claim 10, so CSI-RS resources QCLed with PDSCH DMRS is (Park 906, 0284).
Claim 12 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467